PIEPER, J.,
dissenting.
I respectfully dissent because I believe sufficient information was presented to the trial court to warrant an evidentiary hearing to allow the parties to further develop the allegations of juror misconduct presented in the post-trial affidavits. See McCoy v. State, 401 S.C. 363, 371, 737 S.E.2d 623, 628 (2013) (“[EJvaluating the merits of a juror misconduct claim is a fact-intensive inquiry, which is most appropriately conducted after a hearing.”); State v. Bryant, 354 S.C. 390, 395, 581 S.E.2d 157, 160 (2003) (“In cases where a juror’s partiality is questioned after trial, it is appropriate to conduct a hearing in which the defendant has the opportunity to prove actual juror bias.”). Accordingly, I would remand for an evidentiary hearing on the issues raised in Lynch’s motion for a new trial based upon juror misconduct.